Citation Nr: 0121844	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 26, 1992, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) San Francisco, 
California, Regional Office (RO).

A Travel Board Hearing was conducted in December 1996 at the 
Oakland, California, RO, which currently controls the file, 
and the Board denied the veteran's claim for an earlier 
effective date in a March 1997 decision, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By Memorandum Decision dated in June 2000, 
the Court vacated the March 1997 Board decision, and remanded 
the case for de novo review.

A June 1998 statement from the Director of the San Francisco, 
California, VA Medical Center's PTSD Program, indicating that 
he has been providing pharmacologic treatment and case 
coordination for the veteran since December 31, 1991, that 
the veteran is currently suffering from PTSD, and that he has 
been on a stable regimen of medications since February 1997, 
was associated with the file after the Board's decision of 
March 1997 was issued.  A remand of this case to have the RO 
review this new evidence is deemed unnecessary because it is 
not pertinent to the present matter, in that it does not 
provide a basis for an effective date earlier than May 26, 
1992.  See 38 C.F.R. § 20.1304 (2000).  


FINDINGS OF FACT

1.  All relevant facts have been properly developed, and VA 
has met its initial statutory duty to assist the veteran in 
developing all evidence necessary for an equitable 
disposition of his claim.

2.  Service connection for PTSD was denied by the Board in an 
October 1989 decision, which is final.

3.  On May 26, 1992, the RO received a claim to re-open the 
previously denied claim for service connection for PTSD.

4.  There is no communication submitted prior to May 26, 1992 
that could be construed as an informal claim of service 
connection for PTSD. 

5.  Entitlement to service connection for PTSD did not arise 
until competent evidence, dated subsequent to May 26, 1992, 
established the presence of the disorder.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than May 26, 1992, for the grant of service connection for 
PTSD.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the file reveals that service connection for an 
acquired psychiatric disability, to include PTSD, was denied 
by the San Francisco, California, RO in a February 1989 
rating decision, essentially on the basis of the lack of an 
actual psychiatric diagnosis.  The Board denied the veteran's 
appeal of that rating decision in an October 1989 decision, 
which was never appealed, and for which reconsideration was 
never requested.

VA clinical records dated in August 1991, and in January, 
February and April 1992, reveal mental health treatment for 
psychiatric symptoms, with assessments of "rule out PTSD," 
but no actual diagnosis of PTSD.

On May 26, 1992, the RO received the first claim from the 
veteran requesting service connection for PTSD since the 
October 1998 Board decision.  After a review of newly-
produced competent evidence, to include a June 1992 VA mental 
health record confirming for the first time in the record the 
diagnosis of PTSD, the RO granted the benefit sought on 
appeal in the April 1993 rating decision, assigning an 
effective date of May 26, 1992.  As indicated earlier, the 
veteran appealed this rating decision, and the Board denied 
the appeal in March 1997.

In the March 1997 decision, the Board explained that the May 
26, 1992, statement from the veteran was clearly a claim to 
reopen his previously denied claim for service connection for 
PTSD, and that the first showing of a diagnosis of PTSD, a 
prerequisite for establishing service connection for PTSD 
under the version of the applicable regulation in effect at 
that time, was documented in the June 1992 VA clinical 
record.  It was also explained that, even if the clinical 
records of 1991, and those of January, February and April 
1992, were considered to equate to an informal claim (under 
38 C.F.R. § 3.157(a)), there was no diagnosis of PTSD upon 
which to base a grant of service connection until after the 
formal claim had been received, that is, until May 26, 1992.  
Therefore, it was concluded that, since the earlier denial of 
service connection for PTSD had never been appealed, and thus 
became final, "the earliest effective date available is the 
date of his claim to reopen, received May 26, 1992."

As discussed earlier, the Court vacated the Board's March 
1997 decision, and remanded the case for de novo review, in 
June 2000.  It was explained, in the Court's June 2000 
Memorandum Decision, as it was argued in a December 1998 
Appellant's Brief that was filed by the attorney for the 
veteran before the Court, that the veteran claimed that the 
Board had failed to apply all relevant statutes and 
regulations in determining the proper effective date for the 
grant of service connection for PTSD, specifically by not 
construing an August 1, 1991, notation from a VA PTSD clinic 
evaluation, stating "VA denying claim - wants to validate," 
as an informal claim to reopen, under the provisions of 
38 C.F.R. § 3.155.  The Court then stated that the Board had 
failed to discuss in its March 1997 decision whether that 
notation constituted an informal claim.  Mention was also 
made in this memorandum decision to a November 1992 VA 
physician's statement to the effect that "the very limited 
information currently available from the veteran's Mental 
Hygiene Treatment record at the San Francisco VA indicates a 
diagnosis of PTSD well substantiated dating back for a period 
of at least two years."  The veteran, it was noted, claimed 
that this statement established a diagnosis of PTSD in 
November 1990 and that, accordingly, the effective date for 
his award of service connection "should reflect this."  
However, the Court essentially dismissed this argument by 
explaining the following:

Even assuming that this statement 
establishes a diagnosis of PTSD in 
November 1990, [the veteran] had not 
filed a new claim by November 1990.  
Thus, the earliest effective date 
possible would be the date on which VA 
received [the veteran]'s new claim for 
PTSD.  ... If the Board erred in its 
failure to address this particular 
statement, such error would be harmless.  
... In light of the above, a remand as to 
this issue would only result in the 
unnecessary imposition of additional 
burdens on the Board with no benefit to 
be derived for [the veteran].

The Court's remand of the case in June 2000 was thus issued 
in order to have the Board review the appeal once again and 
include in the new review a discussion of whether the August 
1, 1991, notation from the VA PTSD clinic evaluation 
constituted an informal claim.



Legal analysis

Initially, it is noted that VA has a duty to assist in the 
development of facts relating to claims for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In the present case, and 
based on the explanation set forth in the following 
paragraph, the Board finds that VA's duties have been 
fulfilled to the extent necessary.

Essentially, there is no issue as to the substantial 
completeness of the veteran's application for an effective 
date earlier than May 26, 1992.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102).  The veteran has been notified of the 
information necessary to substantiate his claim in the 
discussion contained in the February 1995 Statement of the 
Case.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  Also, there is no 
indication of additional potentially relevant and available 
records that the RO has not requested.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  Further, the veteran requested a 
hearing before a Traveling Section of the Board, and that 
hearing was scheduled, and held, in December 1996.  Thus, the 
Board is satisfied that all relevant facts have been properly 
developed and that VA has met its initial statutory duty to 
assist the veteran in developing all evidence necessary for 
an equitable disposition of his claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a) (2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, and a claim re-opened 
after final adjudication, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2001).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, and of a claim re-opened after final disallowance, 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400(a) (2000).  (emphasis added).

Section 3.400 further states that the effective date of a re-
opened claim will be the date of receipt of the claim, or the 
date when entitlement arose, whichever is later, except as 
provided in § 20.1304(b)(1) (which, in essence, addresses the 
effective date to be assigned in situations in which a 
request for a change in representation, a request for a 
personal hearing, or additional evidence, is submitted 
following the expiration of the 90-day period immediately 
following notification of certification and transfer of 
records, and that particular evidence is thereafter 
determined to be the basis for an allowance of the benefit 
that the Board had denied on appeal).  38 C.F.R. § 3.400(r) 
(2000).  (again, emphasis added).

A decision by the Board is final unless the Chairman of the 
Board orders reconsideration of the matter on appeal.  
38 U.S.C.A. § 7103(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2000).  Except when new and material evidence is 
submitted, a claim that is disallowed by the Board may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2001).

If new and material evidence is submitted with respect to a 
claim which has been disallowed, the Secretary may reopen and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2000).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

In the present case, the veteran's original claim for service 
connection for PTSD was denied by the Board in an October 
1989 decision, which is final.  The fact that the veteran had 
previously submitted that application, which was denied, is 
not relevant to the assignment of an effective date based on 
his current application of May 1992.  See Washington v. 
Gober, 10 Vet. App. 391, 393 (1997).  "Unless an exception 
provides otherwise, and in this case none does, an award of 
VA benefits may not have an effective date earlier than the 
date VA received the particular application for which the 
benefits were granted."  Id.

Turning to the particular exception of 38 C.F.R. § 3.400(r), 
the Board notes that that exception is not applicable to the 
present case because, as indicated in the introduction part 
of the present decision, the evidence that was received in 
this case after the expiration of the 90-day period following 
the certification of the appeal to the Board does not provide 
a basis for an effective date earlier than May 26, 1992, 
basically because, while it states that the veteran has been 
receiving mental health treatment since December 31, 1991, 
and that the veteran currently suffers from PTSD, it does not 
affirmatively establish that the veteran had a diagnosis of 
PTSD prior to May 26, 1992.

In the present case, it is undisputed that the veteran filed 
his formal claim to re-open on May 26, 1992.  Turning to the 
question of whether in this case the veteran submitted an 
informal claim for service connection for PTSD prior to that 
date, the Board is of the opinion that he did not, under 
either § 3.155 or § 3.157:  An informal claim was not 
submitted under § 3.155 because no communication was ever 
filed between October 1989 and May 26, 1992, indicating the 
veteran's intent to apply for service connection for PTSD.  
An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

The August 1, 1991 record reflects that the veteran was going 
to the clinic to start a PTSD program in an attempt to 
validate his claim.  It is noted that the lack of a diagnosis 
of PTSD was the basis for the Board denial in October 1989.  
Rather than expressing an intent to file a claim, it appears 
that the veteran was attempting to build a medical record to 
support a subsequent claim and he was expressing that intent 
to the clinician.  He initiated participation in treatment, 
including group therapy and medication.  This eventually led 
to the first confirmed diagnosis of PTSD the following year.  

An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
PTSD prior to May 26, 1992, "the mere receipt of medical 
records [prior to that date] cannot be construed as an 
informal claim [under § 3.157]." See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  In other words, had this been a 
claim for an increased rating for an already service-
connected condition, then the Board could have found that the 
August 1, 1991, VA clinical record, constituted an informal 
claim for an increased rating.

Finally, as discussed above, while there is evidence showing 
VA mental health treatment as early as August 1, 1991, the 
earliest date when a diagnosis of PTSD was made in this case, 
according to the evidence of record, was June 1992.  Prior to 
that date, there were assessments of rule out PTSD.  Symptoms 
of irritability, anger, intrusive thoughts and depression 
were noted, but no diagnosis of PTSD was made.  It follows 
that, since the veteran had not been diagnosed with PTSD 
prior to June 1992, entitlement to service connection did not 
arise at any earlier date.

In light of the foregoing, an effective date earlier than May 
26, 1992, is not warranted in this case under VA regulations 
governing effective dates for awards based on a re-opened 
claim after a final disallowance.  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400(r) (2000).  


ORDER

Entitlement to an effective date earlier than May 26, 1992, 
for a grant of service connection for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

